Case 1:20-cv-01214-RRM-SMG Document 43 Filed 11/10/20 Page 1 of 2 PageID #: 4605




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------------- X
  GOVERNMENT EMPLOYEES INSURANCE CO.,                                    :
  et al.,                                                                :
                                                                         :
                                      Plaintiffs,                        :   20cv1214 (RRM)
                    -v-                                                  :
                                                                         :       ORDER
  NORTHERN MEDICAL CARE, P.C., et al.,                                   :
                                                                         :
                                      Defendants.                        :
  ---------------------------------------------------------------------- X

  Steven M. Gold, United States Magistrate Judge:


          Plaintiffs have served subpoenas on Citibank and JP Morgan Chase Bank seeking records

  of Queens Corona Medical P.C. (“Queens Corona” or “movant”). Queens Corona, a non-party,

  moves to quash both subpoenas, arguing that the information sought by plaintiffs is of limited if

  any relevance and that production would be unduly burdensome. Dkt. 39, 40.

          Plaintiffs, though, have demonstrated that the bank records they seek are “relevant to

  [their] claim[s]” and “proportional to the needs of the case.” Fed. R. Civ. P. 26. Queens Corona

  is owned by defendant Omar F. Ahmed. Queens Corona Certificate of Incorporation, Henesy

  Decl. Ex. 4, Dkt. 41-5. Ahmed is named as a defendant in this case and is alleged to be the

  owner of Northern Medical Care, P.C., which is also named as a defendant. Am. Compl. ¶¶ 12-

  13, Dkt. 7. The complaint alleges that Ahmed paid substantial fees in return for referrals of

  accident victims, and that he made these payments at least in part through Queens Corona. Am.

  Compl. ¶¶ 85-87. Plaintiffs have even provided copies of checks drawn on movant’s Citibank

  and Chase accounts that they contend are examples of the referral fees described in their

  complaint. Henesy Decl. Ex. 3, Dkt. 41-4. This is more than a sufficient showing of relevance.
Case 1:20-cv-01214-RRM-SMG Document 43 Filed 11/10/20 Page 2 of 2 PageID #: 4606




           Moreover, because the subpoenas it challenges are directed to its banks, Queens Corona

  will not be required to spend any funds, or time, responding to them. To the extent movant

  argues that enforcement of the subpoenas will intrude on its privacy, that concern is mitigated

  byu the fact that the subpoenas seek corporate rather than personal bank records.

           Finally, courts in this district have permitted discovery similar to that sought by plaintiffs

  here. See, e.g., State Farm Mut. Ins. Co. v. Tabakman, 2008 WL 4527731, at *2 (E.D.N.Y. Oct.

  3, 2008); State Farm Mut. Ins. Co. v. Accurate Med., P.C., 2007 WL 2993840 (E.D.N.Y. Oct.

  10, 2007).

           For all these reasons, movant’s motions to quash are denied.


                                                          SO ORDERED.


                                                          Steven M. Gold
                                                          United States Magistrate Judge

  Dated: November 10, 2020
         Brooklyn, New York




  U:\Queens Corona.docx
